EXHIBIT 10.2


EXECUTION VERSION





FIRST SUPPLEMENTAL INDENTURE
First Supplemental Indenture, dated as of June 11, 2015 (this “First
Supplemental Indenture”), among TerraForm Power Operating, LLC, a Delaware
limited liability company (the “Issuer”), the Guarantors (as defined in the
Indenture referred to herein) and U.S. Bank National Association, as trustee
(the “Trustee”).
W I T N E S S E T H:
WHEREAS, the Issuer and the Guarantors have heretofore executed and delivered to
the Trustee an indenture, dated as of January 28, 2015 (the “Indenture”), that
governs the Issuer’s existing outstanding $800,000,000 aggregate principal
amount of 5.875% Senior Notes due 2023 (the “Initial Notes”);
WHEREAS, the Indenture provides that the Issuer may, subject to its compliance
with Section 2.02 and Section 4.09 of the Indenture, issue Additional Notes as
part of the same series as the Initial Notes;


WHEREAS, Section 9.01(4) of the Indenture provides that the Indenture may be
amended or supplemented without the consent of any Holder to make any change
that would provide any additional rights or benefits to the Holders or that does
not adversely affect the legal rights thereunder of any Holder;


WHEREAS, Section 9.01(8) of the Indenture provides that the Indenture may be
amended or supplemented without the consent of any Holder to provide for the
issuance of Additional Notes in accordance with the limitations set forth in the
Indenture;


WHEREAS, the execution and delivery of this First Supplemental Indenture has
been duly authorized and all conditions and requirements necessary to make this
First Supplemental Indenture a valid and binding agreement of the Issuer and the
Guarantors have been duly performed and complied with;


WHEREAS, pursuant to Section 9.05 and Section 12.02 of the Indenture, the Issuer
has delivered an Officer’s Certificate and an Opinion of Counsel to the Trustee
stating, in the opinion of the respective signers, that all conditions precedent
and covenants, if any, provided for in the Indenture relating to the
authentication and delivery of the Additional Notes and the execution of this
First Supplemental Indenture have been satisfied, and that the execution of this
First Supplemental Indenture is authorized by the Indenture;


WHEREAS, all actions necessary (i) to make the Additional Notes, when executed
by the Issuer and the Guarantors and authenticated and delivered by the Trustee
and issued upon the terms and subject to the conditions set forth herein and in
the Indenture against payment therefor, the valid, binding and legal obligations
of the Issuer and the Guarantors and (ii) to make this First Supplemental
Indenture a valid, binding and legal agreement of the Issuer and the Guarantors,
have been done;

1







--------------------------------------------------------------------------------






WHEREAS, the Issuer and the Guarantors, pursuant to the foregoing authority,
propose in and by this First Supplemental Indenture to issue the Additional
Notes and to amend the Indenture, and request that the Trustee join in the
execution of this First Supplemental Indenture; and


WHEREAS, pursuant to Section 2.02 and 9.05 of the Indenture, the Trustee is
authorized to execute and deliver this First Supplemental Indenture and to
authenticate and deliver the Additional Notes.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Issuer,
the Guarantors and the Trustee mutually covenant and agree for the benefit of
each other and the equal and ratable benefit of the Holders of the Initial Notes
as follows:
1.Capitalized Terms. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Indenture.
2.    New Notes. Pursuant to the terms of the Indenture, the Issuer hereby
creates and issues $150,000,000 in aggregate principal amount of 5.875% Senior
Notes due 2023 (the “New Notes”) as Additional Notes under the Indenture. The
New Notes will be consolidated with and form a single class with the Initial
Notes, to which the New Notes are identical in all terms and conditions except
as to the date of issue. The first interest payment date of the New Notes will
be August 1, 2015. The New Notes will, when issued, be considered Notes issued
pursuant to the Indenture for all purposes thereunder and will be subject to and
take benefit of all the terms, conditions and provisions of the Indenture.
3.    Authentication of New Notes. The Trustee shall, pursuant to an
authentication order delivered in accordance with Section 2.02 of the Indenture,
authenticate the New Notes.
4.    Amendment to the Indenture. Effective on and after the date hereof, clause
(2)(a)(x) of the definition of “Applicable Redemption Premium” in the Indenture
is hereby amended and replaced in its entirety with the following:
“(x) 104.406% of the aggregate principal amount of such Note to be redeemed
plus”.
This amendment to the Indenture described in this Section 4 will automatically
be operative to amend the Indenture on the date hereof.


5.    Agreement to Guarantee. The Guarantors hereby agree and acknowledge that
they are providing an unconditional Guarantee of the New Notes on the terms and
subject to the conditions set forth in the Note Guarantees and in the Indenture
including but not limited to Article 10 thereof.
6.    Ratification of Indenture; Supplemental Indenture Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This First Supplemental

2







--------------------------------------------------------------------------------




Indenture shall form a part of the Indenture for all purposes, and every Holder
of Notes heretofore or hereafter authenticated and delivered shall be bound
hereby.
7.    No Personal Liability of Directors, Officers, Employees and Stockholders.
No director, officer, employee, incorporator, stockholder, member or unitholder
of the Issuer or any Guarantor, as such, will have any liability for any
obligations of the Issuer or the Guarantors under the Notes, this First
Supplemental Indenture, the Indenture, the Note Guarantees or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes. The
waiver may not be effective to waive liabilities under the federal securities
laws.
8.    Severability. In case any provision in this First Supplemental Indenture,
the Indenture or in the Notes shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
9.    Governing Law; Waiver of Trial by Jury. THIS FIRST SUPPLEMENTAL INDENTURE
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS
OF LAW TOT HE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY. EACH OF THE ISSUER, THE GUARANTORS, THE TRUSTEE AND
THE HOLDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS FIRST SUPPLEMENTAL INDENTURE, THE INDENTURE,
THE NOTES, THE NOTE GUARANTEES OR THE TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.
10.    No Adverse Interpretation of Other Agreements. This First Supplemental
Indenture and the Indenture may not be used to interpret any other indenture,
loan or debt agreement of the Issuer or its Subsidiaries or any other Person.
Any such indenture, loan or debt agreement may not be used to interpret this
First Supplemental Indenture or the Indenture.
11.    Counterparts. The parties hereto may sign any number of copies of this
First Supplemental Indenture. Each signed copy shall be an original, but all of
them together represent the same agreement.
12.    Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
13.    The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this First
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which recitals are made solely by the Issuer and the Guarantors. This
First Supplemental Indenture is executed and accepted by the Trustee subject to
all the terms and conditions set forth in the Indenture with the same force and
effect as if those terms and conditions were repeated at length herein and made
applicable to the Trustee with respect hereto. In entering

3







--------------------------------------------------------------------------------




into this First Supplemental Indenture, the Trustee shall be entitled to the
benefit of every provision of the Indenture relating to the conduct or affecting
the liability or affording protection to the Trustee, whether or not elsewhere
herein so provided.
14.    Successors. This First Supplemental Indenture shall be binding on the
Issuer, the Guarantors, the Trustee and the Holders and their respective
successors and assigns, and shall inure to the benefit of the such parties and
their respective successors and assigns.




[Remainder of Page Intentionally Blank]



4







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, all as of the date first above written.


ISSUER:
TERRAFORM POWER OPERATING, LLC

By: TERRAFORM POWER, LLC,
Its Sole Member and Sole Manager
By  /s/Alejandro Hernandez        
Name: Alejandro Hernandez
Title: Executive Vice President and Chief Financial Officer
TERRAFORM POWER, LLC
By  /s/Alejandro Hernandez        
Name: Alejandro Hernandez
Title: Executive Vice President and Chief Financial Officer













































[TERP - Signature Page to First Supplemental Indenture]

--------------------------------------------------------------------------------












GUARANTORS:


SUNEDISON CANADA YIELDCO, LLC
SUNEDISON YIELDCO CHILE HOLDCO, LLC
SUNEDISON YIELDCO ACQ1, LLC
SUNEDISON YIELDCO DG–VIII HOLDINGS, LLC
SUNEDISON YIELDCO UK HOLDCO 3, LLC
SUNEDISON YIELDCO UK HOLDCO 4, LLC
SUNEDISON YIELDCO UK HOLDCO 2, LLC
SUNEDISON YIELDCO DG HOLDINGS, LLC
SUNEDISON YIELDCO NELLIS HOLDCO, LLC
SUNEDISON YIELDCO REGULUS HOLDINGS, LLC
SUNEDISON YIELDCO ACQ2, LLC
SUNEDISON YIELDCO ACQ3, LLC
SUNEDISON YIELDCO ACQ9, LLC
SUNEDISON YIELDCO ACQ4, LLC
SUNEDISON YIELDCO ACQ5, LLC
SUNEDISON YIELDCO, ENFINITY HOLDINGS, LLC
SUNEDISON YIELDCO, DGS HOLDINGS, LLC
SUNEDISON YIELDCO ACQ7, LLC
SUNEDISON YIELDCO ACQ8, LLC
SUNEDISON YIELDCO ACQ6, LLC
TERRAFORM POWER IVS I HOLDINGS, LLC
TERRAFORM LPT ACQ HOLDINGS, LLC
TERRAFORM SOLAR HOLDINGS, LLC
TERRAFORM CD ACQ HOLDINGS, LLC
TERRAFORM UK1 ACQ HOLDINGS, LLC
TERRAFORM REC ACQ HOLDINGS, LLC
TERRAFORM SOLAR XVII ACQ HOLDINGS, LLC
TERRAFORM FIRST WIND ACQ, LLC
By: TERRAFORM POWER OPERATING, LLC,
its Sole Member and Sole Manager
By: TERRAFORM POWER, LLC,
its Sole Member and Sole Manager
By  /s/Alejandro Hernandez        
Name: Alejandro Hernandez
Title: Executive Vice President and Chief Financial Officer

[TERP - Signature Page to First Supplemental Indenture]

--------------------------------------------------------------------------------






TRUSTEE:


U.S. BANK NATIONAL ASSOCIATION, as Trustee






By: /s/Richard Prokosch            
Name: Richard Prokosh
Title: Vice President





[TERP - Signature Page to First Supplemental Indenture]